Exhibit 10(x)

STOCK UNIT AWARD AGREEMENT

(with related Dividend Equivalent Rights)

Wendy’s International, Inc.

                    , 20    

THIS AGREEMENT, made as of                     , 20         (the “Date of
Grant”), between Wendy’s International, Inc., an Ohio corporation (the
“Company”), and              (the “Grantee”).

WHEREAS, the Company has adopted the Wendy’s International, Inc. 2007 Stock
Incentive Plan (the “Plan”) in order to provide additional incentive to certain
employees and directors of the Company and its Subsidiaries; and

WHEREAS, the Committee has determined to grant to the Grantee an Award of Stock
Units with related Dividend Equivalent Rights as provided herein to encourage
the Grantee’s efforts toward the continuing success of the Company.

NOW, THEREFORE, the parties hereto agree as follows:

 

  1. Grant.

1.1 Unless this Agreement is rejected by the Grantee (or the Grantee’s estate,
if applicable) as provided in Section 8 hereof, the Company hereby grants to the
Grantee an award (the “Award”) of              Stock Units with an equal number
of related Dividend Equivalent Rights. Subject to Section 6 hereof, each Stock
Unit represents the right to receive one (1) Share at the time and in the manner
set forth in Section 7 hereof.

1.2 Each Dividend Equivalent Right represents the right to receive all of the
cash dividends that are or would be payable with respect to the Share
represented by the Stock Unit to which the Dividend Equivalent Right relates.
With respect to each Dividend Equivalent Right, any such cash dividends shall be
converted into additional Stock Units based on the Fair Market Value of a Share
on the date such dividend is made (provided that no fractional Stock Units shall
be granted). Such additional Stock Units shall be subject to the same terms and
conditions applicable to the Stock Unit to which the Dividend Equivalent Right
relates, including, without limitation, the restrictions on transfer,
forfeiture, vesting and payment provisions contained in Sections 2 through 7,
inclusive, of this Agreement. In the event that a Stock Unit is forfeited
pursuant to Section 6 or 8 hereof, the related Dividend Equivalent Right shall
also be forfeited.

1.3 This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference) and, except as otherwise expressly set forth herein,
the capitalized terms used in this Agreement shall have the same definitions as
set forth in the Plan.

 

  2. Restrictions on Transfer.

The Stock Units granted pursuant to this Agreement may not be sold, transferred
or otherwise disposed of and may not be pledged or otherwise hypothecated.

 

  3. Vesting.

All of the number of Stock Units granted hereunder shall vest on Grantee’s
termination of employment without Cause, death or Disability (the “Vesting
Date”).

 

  4. Forfeiture of Stock Units.

In addition to the circumstance described in Section 6 hereof, any and all Stock
Units which have not become vested in accordance with Section 3 hereof shall be
forfeited and shall revert to the Company upon the commission by the Grantee of
an Act of Misconduct prior to such vesting.



--------------------------------------------------------------------------------

For purposes of this Agreement, an “Act of Misconduct” shall mean the occurrence
of one or more of the following events: (x) the Grantee uses for profit or
discloses to unauthorized persons, confidential information or trade secrets of
the Company or any of its Subsidiaries, (y) the Grantee breaches any contract
with or violates any fiduciary obligation to the Company or any of its
Subsidiaries, or (z) the Grantee engages in unlawful trading in the securities
of the Company or any of its Subsidiaries or of another company based on
information gained as a result of that Grantee’s employment with, or status as a
director to, the Company or any of its Subsidiaries.

 

  5. Issuance of Shares.

5.1 Timing of Delivery. On the Vesting Date, or as soon thereafter as
administratively practicable, the Company shall issue Shares to the Grantee (or,
if applicable, the Grantee’s estate) with respect to Stock Units that become
vested on the Vesting Date; provided, however, that if the Grantee is a
“specified employee” within the meaning of Section 409A of the Code as of the
date of the Grantee’s termination of employment based on the Grantee’s Share
ownership (at least 1% of the outstanding Shares) or compensation relative to
other employees (in the top 50) and determined in accordance with policies and
procedures adopted by the Company, any Shares with respect to Stock Units which
have become vested pursuant to Section 3 due to the termination of the Grantee’s
employment or the Grantee becoming Disabled (other than a Disability which
constitutes a disability within the meaning of Section 409A of the Code) shall
be issued as soon as administratively practicable after the first day of the
calendar month following the date which is six (6) months after the date of the
Grantee’s termination of employment.

5.2 Method of Delivery. The Grantee will not receive cash in respect of this
Award and the Company shall issue newly issued or treasury Shares to the Grantee
(or, if applicable, the Grantee’s estate).

 

  6. Rejection of Award Agreement.

The Grantee may reject this Agreement and forfeit the Stock Units and Dividend
Equivalent Rights granted to the Grantee pursuant to the Award by notifying the
Company or its designee in the manner prescribed by the Company and communicated
to the Grantee; provided that such rejections must be received by the Company or
its designee no later than the earlier of (i)                     , 20        
and (ii) the date that is immediately prior to the date that the Stock Units
vest pursuant to Section 3 hereof (the “Grantee Return Date”); provided further
that if the Grantee dies before the Grantee Return Date, the Grantee’s estate
may reject this Agreement no later than ninety (90) days following the Grantee’s
death (the “Executor Return Date”). If this Agreement is rejected on or prior to
the Grantee Return Date or the Executor Return Date, as applicable, the Stock
Units and Dividend Equivalent Rights evidenced by this Agreement shall be
forfeited, and neither the Grantee nor the Grantee’s heirs, executors,
administrators and successors shall have any rights with respect thereto.

 

  7. No Right to Continued Employment.

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate the Grantee’s
employment, nor confer upon the Grantee any right to continuance of employment
by the Company or any of its Subsidiaries or continuance of service as a Board
member.

 

  8. Withholding of Taxes.

Prior to the delivery to the Grantee (or the Grantee’s estate, if applicable) of
Shares pursuant to Sections 1 and 5 hereof, the Grantee (or the Grantee’s
estate) shall pay to the Company the federal, state and local income taxes and
other amounts as may be required by law to be withheld by the Company (the
“Withholding Taxes”) with respect to such Shares. By not rejecting this
Agreement in the manner provided in Section 6 hereof, the Grantee (or the
Grantee’s estate) shall be deemed to elect to have the Company withhold a
portion of such Shares having an aggregate Fair Market Value equal to the
Withholding Taxes in satisfaction of the Withholding Taxes, such election to
continue in effect until the Grantee (or the Grantee’s estate) notifies the
Company at least 4 days prior to the Vesting Date that the Grantee (or the
Grantee’s estate) shall satisfy such obligation in cash, in which event the
Company shall not withhold a portion of such Shares as otherwise provided in
this Section 8.

 

2



--------------------------------------------------------------------------------

  9. Grantee Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

  10. Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

  11. Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

  12. Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Ohio without giving effect to the
conflicts of laws principles thereof.

 

  13. Successors in Interest.

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

 

  14. Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.

 

  15. Entire Agreement.

This Agreement and the terms and conditions of the Plan constitute the entire
understanding between the Grantee and the Company and its Subsidiaries, and
supersede all other agreements, whether written or oral, with respect to the
Award.

 

  16. Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.

 

WENDY’S INTERNATIONAL, INC. By:     Name:     Title:    

 

3